Citation Nr: 1719640	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Thereafter, in September 2015 and January 2016, the Board remanded the appeal for additional development.


FINDING OF FACT

The most probative evidence is against a finding that the Veteran meets the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in August 2011 and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Updated VA treatment records, as well as a new VA examination, were obtained and associated with the claims file.  It was determined that the Veteran is not in receipt of Social Security benefits due to disability; therefore, no treatment records from the Social Security Administration are associated with the claims file.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v.  Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions 
listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under   38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all     the evidence, including that pertinent to service, establishes that the disability       was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016). 

Additionally, the evidence required to support the occurrence of an in-service stressor as the basis of a PTSD diagnosis varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity with a VA psychiatrist or psychologist, or a psychiatrist   or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related   to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types,        and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

The Veteran contends that he has PTSD that is related to his active service. He testified that he has PTSD currently because he had a friend who was shot in Vietnam, and the Veteran was right there with him.  In a February 2012 Statement in Support of the PTSD Claim, the Veteran reported that his convoy in Vietnam came under fire while carrying supplies to drop off at other compounds.  He      stated that his friend was screaming in pain for help, but the Veteran could not      help his friend.  In a March 2012 VA Examination, the Veteran reported that while he was deployed in Vietnam, he was involved in sniper fire and mortar attacks. The Veteran reported that he has PTSD because he witnessed his friend catch fire, and he does not know if he survived or not.  

The record confirms that the Veteran served in Vietnam from December 1967 to December 1968 and from November 1970 until November 1971.  The Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of a psychiatric disorder during service.

VA treatment records show that a July 2011 PTSD screening test was negative.  The Veteran denied feeling on guard, watchful, or easily startled, he denied feeling numb and detached from others, and he denied having nightmares.  The Veteran denied feeling down, depressed, or hopeless, and a depression screening test was also negative.

The Veteran underwent a VA PTSD examination in March 2012. The VA examiner,   a licensed clinical psychologist, noted that the Veteran denied being hospitalized for any psychiatric treatment since discharge from the military, and that the Veteran did not report receiving or requiring any outpatient mental health services since discharge from the military.  The Veteran reported that his mood was good, and he did not report feeling sad or down.  The Veteran reported that he sleeps on an average of eight hours per night, and that he feels rested in the morning.  The examiner noted   that while the Veteran was exposed to traumatic events during the military and did respond with shock and fear, the Veteran did not describe any symptoms suggestive of a diagnosis of PTSD currently.  The Veteran had no symptoms of generalized anxiety, panic, mania, psychosis, or obsessive-compulsive behavior.  The VA examiner determined that the Veteran had no mental health diagnosis.  

In January 2013, the Veteran reported having bad dreams and nightmares about Vietnam, and said that he cannot sleep.  A VA physician assessed the Veteran as having PTSD and referred him to mental health treatment.  

On March 4, 2013, the Veteran attended a mental health appointment with a VA nurse practitioner.  The Veteran reported symptoms including insomnia, isolation and social withdrawal, sleep disturbance, history of a traumatic event, recurrent nightmares, feelings of detachment or estrangement from others, and difficulty 
falling or staying asleep.  Nurse P. H. conducted a mental status examination of the Veteran and found that he was alert and attentive, cooperative and reasonable with appropriate grooming and a normal rate of speech.  His mood was euthymic, and   his thought process normal.  Nurse P. H. observed that he had fair insight, good judgment, and an intact memory.  She indicated that the Veteran's Axis I diagnosis was PTSD, and she prescribed medication to the Veteran.  

VA treatment records show that the Veteran continued to see the nurse for mental health treatment.  Nurse P. H. continued to indicate that the Veteran's Axis I diagnosis was PTSD.  In December 2014, Nurse P. H. noted that the Veteran refused mental health treatment at that time.  She indicated that there was no evidence of a major mood disorder, a psychosis, or any other mental health problem.  The Veteran's PTSD screening was negative in March 2015.

The Veteran underwent VA examination in October 2015 by a different licensed psychologist.  After an in-person examination, as well as a review of the Veteran's claims file found that the Veteran did not have a mental disorder that conforms       to criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-5).  The psychologist explained that a diagnosis could not be ruled in or out with reasonable certainty.  He stated that the Veteran's report was internally inconsistent to the point where the presence or absence of a PTSD criterion was often indeterminate, and at other times, the Veteran denied the criterion outright.  The examiner stated that there is significant evidence that the Veteran does not currently meet the criteria for PTSD, and that the evidence is not in equipoise, but is rather internally and externally inconsistent with itself with no scientific mechanism or rational basis for reconciling these concerns.

The examiner noted the diagnoses of PTSD in the Veteran's VA treatment records.  He indicated that the March 2013 diagnosis of PTSD by Nurse P. H. is not supported by the narrative content of the treatment notes because the narrative content shows that the Veteran did not meet all required criteria according to the PTSD symptoms section.  The examiner noted that the remaining notes from Nurse P. H. continue the PTSD diagnosis, but have the same limitations as far as not indicating the criteria necessary for PTSD.      

In March 2016, Nurse P. H. observed that the Veteran was appropriately dressed and groomed, cooperative, and attentive.  His mood was euthymic and his affect was appropriate with full range and normal intensity.  The Veteran's thought processes were coherent, he denied suicidal and homicidal ideations, and he exhibited good judgment, as well as an intact memory.  Nurse P. H. diagnosed      the Veteran with PTSD.

Upon review of the record, the Board finds that the most probative evidence of record does not show a current diagnosis of PTSD meeting the criteria set forth in 38 C.F.R. §§ 3.304(f) and 4.125.  Pursuant to 38 C.F.R. § 3.304(f)(3), a diagnosis of PTSD requires an opinion from a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirming that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor.  A diagnosis from a nurse practitioner does not comply with those regulatory requirements.  

Moreover, the Board assigns greater probative value to the opinions of the March 2012 and October 2015 examining VA psychologists, both of whom accepted that the Veteran had a qualifying military stressor but concluded the Veteran did not meet the other diagnostic criteria for PTSD such that a diagnosis of PTSD could be provided.  The psychologists have significantly greater education and expertise in diagnosing mental disorders than the nurse practitioner who provided a diagnosis   in VA treatment records.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board further notes that the 2015 VA examiner reviewed the treatment records wherein Nurse P. H. provided a diagnosis of PTSD, but found the diagnosis was   not supported because the narrative content shows that the Veteran did not meet       all required criteria according to the PTSD symptoms section.    

In sum, the Board finds the opinions of the VA examiners in March 2012 and October 2015 to be significantly more probative than the diagnosis of PTSD rendered in VA treatment records by the nurse practitioner.  The opinions by the VA examiners were rendered following full examination of the Veteran and review of the claims file, and adequate rationale was provided for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it     is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). Conversely, the diagnosis rendered by the nurse practitioner was found by a licensed psychologist to be unsupported by the symptomatology listed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Accordingly, the Board finds that the preponderance of the competent and probative evidence is against the claim, and service connection for PTSD is denied.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


